NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1675-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEXTER D. SULLIVAN,

     Defendant-Appellant.
_______________________

                   Submitted December 7, 2020 – Decided October 22, 2021

                   Before Judges Messano and Suter.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Middlesex County, Indictment No. 16-
                   10-1648.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Daniel Strashun, Designated Counsel, on
                   the briefs).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Acting
                   Assistant Prosecutor, of counsel and on the brief).

          The opinion of the court was delivered by

SUTER, J.A.D.
        A jury convicted defendant Dexter D. Sullivan of third-degree burglary,

N.J.S.A. 2C:18-2. The trial court granted the State's motion to impose an

extended term of imprisonment on defendant as a persistent offender, N.J.S.A.

2C:44-3(a). Defendant was sentenced to an eight-year term of imprisonment

with a four-year period of parole ineligibility.

        On appeal, defendant raises the following arguments:

              POINT I

              DEFENDANT’S MOTION FOR A MISTRIAL
              SHOULD HAVE BEEN GRANTED AS A RESULT
              OF     THE  CUMULATIVE     PREJUDICIAL
              TESTIMONY ELICITED FROM [L.D.] 1 DURING
              TRIAL.

              POINT II

              THE TRIAL COURT HAD AN OBLIGATION TO
              SUA SPONTE CHARGE CRIMINAL TRESPASS
              WHERE THERE WAS A RATIONAL BASIS IN
              THE RECORD. (Not Raised Below).

              POINT III

              THIS MATTER SHOULD BE REMANDED FOR
              RESENTENCING.

        We have thoroughly considered defendant's arguments in light of the

record and applicable standards, and we affirm.


1
    We use initials to identify L.D. See R. 1:38-3(c)(12).
                                                                        A-1675-18
                                        2
                                         I.

       We summarize the trial court record as necessary to address the points

raised by defendant on appeal.

                                        A.

       Ryan Tighe, a detective with the Middlesex County Prosecutor's Office,

testified that on June 13, 2016, he applied for a search warrant in connection

with an investigation of Chaz Sullivan, his corporation and L.D., his girlfriend,

involving money laundering, theft by deception and other charges. Chaz 2 is

defendant's brother. Chaz, L.D. and Chaz's mother shared a residence in Perth

Amboy. Defendant lived there until March or April 2016.

       The search warrant was executed on June 14, 2016. L.D. testified the

police seized electronic equipment, financial records, marijuana and U.S.

currency. Chaz was arrested that day but L.D. was not arrested until a month

later. Afterwards, L.D. claimed she spoke with some of Chaz's friends to "see

what [was] going on," and that defendant followed her. She returned home

later, going to bed at 2 a.m., dressed only in panties.

       She was awakened about 4:30 a.m. by "glass breaking in [her] kitchen."

The sound was "coming from the back door." She turned on a light, "and . . .


2
    We use his first name because defendant's surname is the same.
                                                                          A-1675-18
                                        3
looked into the kitchen to see [defendant] walking into my house with a gun."

Another person was there, too, and he held her "in a bear headlock" while

defendant took things from the bedroom. Defendant told her "to give him the

f…ing money or he's gonna blow my f…ing brains out." She claimed he hit

her in the face with the gun, suggesting his brother was incarcerated because

she was a "snitching b.tch." She sustained two black eyes and a cut on her

head. She received no medical treatment except for the "post-traumatic stress

disorder [PTSD] it caused [her]." After they left, L.D. immediately drove to

the police station.

      On June 15, 2016, Jose Rosario, a detective with the Perth Amboy Police

Department, was called to investigate an alleged armed robbery and assault of

L.D. at her residence. She identified defendant as one of two assailants. She

alleged defendant brandished a black handgun. There was damage to the back

door, and the residence was in disarray. L.D. had a laceration on her head.

When defendant was arrested later that day, the police did not find a gun or

any of the items L.D. said were taken.

      Defendant was charged under Indictment 16-10-01648 with second-

degree conspiracy to commit armed robbery (Count One), N.J.S.A. 2C:15-1

and N.J.S.A. 2C:5-2; first-degree armed robbery (Count Two), N.J.S.A. 2C:15-


                                                                      A-1675-18
                                         4
1; second-degree burglary (Count Three), N.J.S.A. 2C:18-2; three counts of

aggravated assault charged in the fourth, third and second-degree (Counts

Four, Five and Six), N.J.S.A. 2C:12-1(b)(4), (2) and (1); second-degree

unlawful possession of a weapon without a permit (Count Seven), N.J.S.A.

2C:39-5(b); and second-degree possession of a weapon for an unlawful

purpose (Count Eight), N.J.S.A. 2C:39-4(a). Counts Four, Six and Seven were

dismissed by the trial court before the case was submitted to the jury.
                                                                            3
Defendant's motion to act as his own attorney was granted prior to trial.

                                      B.

        On defendant's cross-examination of L.D., he asked her about a multi-

defendant indictment in which she was a defendant charged with first-degree

racketeering or theft by deception.     This was an apparent reference to the

money-laundering indictment. L.D. denied the charges but eventually blurted

out "[w]ell, all [eighty-nine] defendants, including you, was charged with it."

The court immediately instructed the jury, "[t]hat's stricken, folks. Disregard

that." She then acknowledged she was a defendant in the money-laundering

case, had pleaded guilty to hindering, and was participating in a pre-trial

intervention program at the time of this trial.


3
    Defendant had stand-by counsel during his trial and sentencing.
                                                                            A-1675-18
                                        5
     In defendant's further cross-examination of L.D., he asked about a

statement she posted online. The following colloquy occurred:

           Q. Isn't it true that you are pretty active on social
           media, right?

           A. Yeah.

           [Assistant Prosecutor]: Judge, - -

           The Court: Well, I don't know where it's going.

           [Assistant Prosecutor]: Okay.

           Q: And, that you have quite a large following,
           correct?

           A. What is the relevance here? What does my
           personal life have to do with what you did to me?

           Q. Well, you posted a statement on -- online, correct?

           A. No, it must have been an old Facebook from a long
           time ago. If it's about how you sexually assaulted me,
           Dexter, --

           [Defendant ]: Your Honor, --

           [Assistant Prosecutor]: Judge, --

           A. That's what the -- that's what the paragraph said.
           It said I was --

           The Court: Okay.

           A. -- that I was touched.


                                                                    A-1675-18
                                       6
               The Court: Ms. --
               A. I was in my panties.

               The Court: Ms. -- [L.D.] -- that's stricken.

               A. Because I never told any officer I was assaulted.

               [Assistant Prosecutor]: Stop talking.

               The Court: There's no question in front of you. Folks,
               go home. Tomorrow morning, 9:00. We'll pick up
               where we left off here. Disregard the last exchange
               from this witness.

      The next day, defendant requested a mistrial based on the "very highly

prejudicial comments" made by L.D., that he "sexually assaulted her" and was

a "co-defendant in the money laundering case." He argued these were "highly

prejudicial, inflammatory and cannot be cured by instructions to this jury."

The Assistant Prosecutor objected, arguing defendant opened the door but that

a curative instruction would remedy the issues, and offered a curative

instruction for each. Stand-by counsel voiced criticism. The court expressed

concern that a curative instruction might "simply re-ring[] the bell" by

highlighting the issues again.      It allowed the parties to listen to the court

recording, and deferred its decision. Later, L.D. did not mention either issue,

testifying she wanted defendant prosecuted "because [he] hit me in the face

with a gun."


                                                                          A-1675-18
                                         7
      The trial court denied defendant's motion for a mistrial finding L.D.

blurted out statements because she was "very excitable, agitated, nervous,

anxious." There was no misconduct by the prosecutor. The court immediately

told the jury to disregard L.D.'s statement that defendant was part of the money

laundering indictment. The court agreed with the Assistant Prosecutor that the

money laundering indictment was an implicit part of the case: the police

executed a search warrant on June 14 based on this; there was testimony that

on June 15, defendant asked L.D. about the money and accused L.D. of being a

"snitch" because she was not arrested with his brother.       Reference to the

indictment was brief and was not "all that significant."

      The court noted L.D.'s reference to sexual assault was inappropriate but

it was also "volunteered, blurted out by this agitated, angry, frustrated,

extremely nervous . . . witness."     The court immediately told the jury to

disregard this. The issue was raised on cross-examination by defendant, who

"contributed" by asking open ended questions.

      The trial court found neither of the two issues "standing alone or taken

together in combination in the aggregate" required a mistrial.       It already

directed the jury to disregard both remarks. The court declined otherwise to




                                                                         A-1675-18
                                       8
"impose" an additional curative instruction unless the defense requested this,

and defendant never made this request.

                                        II.

                                        A.

      Defendant argues the trial court erred by denying his motion for a

mistrial. He contends L.D.'s testimony was "rife with improper, prejudicial

commentary," which included that defendant had been indicted on other

charges and had sexually assaulted her. Although the court addressed the two

remarks, defendant argues this was not done effectively. The court did not

offer a curative instruction. Defendant argued there was limited evidence in

this case and, thus, that either statement could have "tip[ped] the scales" in the

State's favor.

      Motions for mistrial are "addressed to the sound discretion of the [trial]

court; and the denial of the motion is reviewable only for an abuse of

discretion."     State v. Herbert, 457 N.J. Super. 490, 503 (App. Div. 2019)

(quoting State v. Winter, 96 N.J. 640, 647 (1984)). "The same deferential

standard that applies to the mistrial-or-no-mistrial decision applies to review of

the curative instruction itself." Ibid. (citing Winter, 96 N.J. at 647).




                                                                           A-1675-18
                                        9
      A court should consider three factors: "First, a court should consider the

nature of the inadmissible evidence the jury heard, and its prejudicial effect.

'The adequacy of a curative instruction necessarily focuses on the capacity of

the offending evidence to lead to a verdict that could not otherwise be justly

reached.'"   Id. at 505 (quoting Winter, 96 N.J. at 647).          "Second, an

instruction's timing and substance affect its likelihood of success.     As for

timing, our Court has held that a swift and firm instruction is better than a

delayed one." Id. at 505-06. "Third, a court must ultimately consider its

tolerance for the risk of imperfect compliance." Id. at 507 (citing Bruton v.

U.S., 391 U.S. 123, 135 (1968)). "By contrast, a non-constitutional error 'shall

be disregarded by the appellate court "unless it is of a nature as to have been

clearly capable of producing an unjust result."'" Id. at 507-08 (quoting State v.

LaPorte, 62 N.J. 312, 318-19 (1973)).

      We are satisfied after considering the entire record that the trial court

exercised appropriate discretion in denying defendant's motion for a mistrial.

Defendant raised two issues in the mistrial motion: reference to an indictment

against defendant and an allegation of sexual assault. The remarks were not

solicited by the prosecution but by defendant in poorly executed attempts to

cross-examine L.D.      The witness's remarks were isolated.          The court


                                                                          A-1675-18
                                     10
immediately instructed the jury to disregard both remarks and stuck them from

the record. Defendant never argued to the trial court — as he does now — that

he did not have the opportunity for a curative instruction and in fact his stand-

by counsel argued a curative instruction would not fix the problem.

      The trial court twice solicited the defense to advise whether an

additional curative instruction was needed but defendant never responded. The

court did not want to raise the issues again before the jury if the defense did

not want them raised.       See State v. Brown, 138 N.J. 481, 535 (1994)

(providing that a party affected by the inadmissible evidence can "forego such

an instruction for tactical reasons"), overruled on other grounds, State v.

Cooper, 151 N.J. 326 (1997). The trial court addressed the issue through the

jury instruction. It instructed the jury not to consider information that was

stricken, providing "[t]his means that even though you may remember the

testimony, you [a]re not to use it in your discussions or deliberations."

      Defendant alleged prejudice, but it is clear the jury discounted much of

L.D.'s testimony. Defendant was acquitted of armed robbery, second-degree

robbery, theft, second-degree burglary, aggravated assault, and simple assault.

There was evidence to support the third-degree burglary charge through

Detective Rosario confirming the residence door was damaged and providing


                                                                            A-1675-18
                                      11
independent proof the structure was entered without a license or privilege to do

so.

      The theory of the case was that defendant was retaliating because his

brother was arrested but L.D. was not. The money laundering indictment was

referenced during the trial. It was the reason the residence was searched the

day before. L.D. was accused of being a "snitch" in connection with that

indictment when Chaz was arrested, and she was not. Defendant used L.D.'s

hostility toward him on cross-examination during his summation.           On this

record, we do not discern the trial court abused its discretion by denying a

mistrial.

                                        B.

      Defendant argues the trial court had an obligation to sua sponte charge

the jury on criminal trespass, arguing there was a rational basis in the record to

include this lesser included offense. He contends he would not have been

convicted of burglary if it were included. We find no abuse of discretion by

the trial court.

      This issue was raised when the verdict sheet was reviewed.            After

reference to the third-degree burglary charge, the court stated:

             The Court: I didn't even think of it. I don't think it's -
             -I think it's kind of going a little bit too far, but

                                                                           A-1675-18
                                       12
            criminal trespass I think might be -- there has to be a
            rational basis to acquit of the greater, convict of the
            lesser. I don't see that.

            [Stand-by Counsel]: Yeah.

            The Court:      You're shaking your head no, right
            [Counsel]?

            [Stand-by Counsel]: Yes.
            The Court: Meaning, you don't want -- you don't
            think we need the criminal trespass.

            [Stand-by Counsel]: I would ask for it, but I don't --
            in all candor, I --

            The Court: All right.

            [Stand-by Counsel]: -- don't see the basis for it.

            The Court: I don't either.

            [Stand-by Counsel]: Okay.

Defendant also did not interpose an objection or argue for its inclusion.

      Following his conviction, defendant filed a motion for acquittal, arguing

his request for an instruction on criminal trespass was rejected by the court.

Noting the factual inaccuracy of defendant's assertion, the trial court explained

there was no basis to instruct the jury on criminal trespass.

            [T]here has to be a rational basis to acquit of the
            greater and convict on the lesser. There is none.
            Because they would have to find that you went in
            there for no reason. At 4:30 in the morning, you were

                                                                            A-1675-18
                                      13
            bored and decided to break in because the locks were
            changed and you broke the glass just to go in for no
            particular reason . . . . It's totally specious against this
            record.

The court noted "the whole factual scenario was that this was retaliatory."

      When a trial court denies a defendant's request to instruct the jury on a

lesser-included offense, we must determine "whether the evidence presents a

rational basis on which the jury could acquit the defendant of the greater

charge and convict the defendant of the lesser." State v. Alexander, 233 N.J.

132, 142 (2018) (quoting State v. Cassady, 198 N.J. 165, 178 (2009). "In the

absence of a request or an objection, we apply a higher standard, requiring the

unrequested charge to be 'clearly indicated' from the record."             Id. at 143.

Under N.J.S.A. 2C:1-8(e), "[t]he court shall not charge the jury with respect to

an included offense unless there is a rational basis for a verdict convicting the

defendant of the included offense."

      An offense is included in another when "[i]t is established by proof of

the same or less than all the facts required to establish the commission of the

offense charged."     N.J.S.A. 2C:1-8(d)(1).       Criminal trespass is a lesser

included offense of burglary because both offenses require proof that a

defendant entered a structure without the license or privilege to do so. State v.

Clarke, 198 N.J. Super. 219, 225-26 (App. Div. 1985). However, burglary

                                                                               A-1675-18
                                       14
requires proof of an additional element, which is "with purpose to commit an

offense therein or thereon." N.J.S.A. 2C:18-2(a).

      In this case, we discern no error by the trial court. Defendant did not

have a license to be at L.D.'s residence. There was testimony he left the

residence a few months earlier and the locks to the door had been changed.

The door was broken upon entry. There was testimony that when defendant

entered, he demanded money and accused L.D. of being a "snitch." There was

nothing in the record to support defendant's present argument that he went to

the residence simply to check on it. In his statement to the police, he did not

even acknowledge going there in the early morning of June 15, 2016.

                                       C.

      Defendant argues we are required to remand the case for resentencing

because the sentence is excessive. He contends an extended term of eight

years with a four-year parole disqualifier, improperly focused on the offender,

not the offense.

      Our review of the length of a sentence is limited. State v. Miller, 205

N.J. 109, 127 (2011). A trial court's sentencing decision shall not be disturbed

absent an abuse of discretion or where the trial judge is clearly mistaken. State

v. Fuentes, 217 N.J. 57, 70 (2014). A reviewing court "must not substitute its


                                                                          A-1675-18
                                     15
judgment for that of the sentencing court." Ibid. (citing State v. O'Donnell,

117 N.J. 210, 215 (1989)).

      We must affirm the sentence unless

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [Fuentes, 217 N.J. at 70 (alteration in original)
            (quoting State v. Roth, 95 N.J. 334, 364-65 (1984)).]

"A judge's sentencing analysis is a fact-sensitive inquiry, which must be based

on consideration of all the competent and credible evidence raised by the

parties at sentencing." State v. Jaffe, 220 N.J. 114, 116 (2014).

      Under N.J.S.A. 2C:44-3(a), a sentencing court has discretion to impose

an extended sentence when the court finds that defendant is a persistent

offender. State v. Pierce, 188 N.J. 155, 161 (2006). No one disputed that

defendant satisfied this definition. 4    The trial court found the predicate



4
  "A persistent offender is a person who at the time of the commission of the
crime is [twenty-one] years of age or over, who has been previously convicted
on at least two separate occasions of two crimes, committed at different times,
when he was at least [eighteen] years of age, if the latest in time of these
crimes or the date of the defendant's last release from confinement, whichever
                                                                        A-1675-18
                                     16
convictions consisted of two counts of third-degree drug possession from 2016

and fourth-degree witness tampering from 2014. Individuals convicted of a

third-degree crime, who are eligible for an extended term, may be sentenced

up to ten years. See N.J.S.A. 2C:43-7(a)(4).

      The court also considered defendant's conviction for second-degree

robbery and other offenses arising from an armed and violent home invasion

when defendant was seventeen. The victim's wheelchair was destroyed during

the burglary. Defendant was tried as an adult for these offenses, receiving a

nine-year sentence.

      The prosecutor argued defendant was released to a halfway house on

parole. He was arrested on parole violation and returned to prison. A month

after his release, he was arrested on drug offenses.        He was released on

probation in February 2016, and four months later, committed this burglary.

The court observed defendant could be "ruthless," and "mean and violent," and

that an extended term was "necessary for . . . the protection of the public."

      The trial court considered the aggravating and mitigating sentencing

factors. He found aggravating factors three, six and nine. See N.J.S.A. 2C:44-

1(a)(3) (the risk of re-offense); (a)(6) (the extent of defendant's prior record);

is later, is within [ten] years of the date of the crime for which the defendant is
being sentenced." N.J.S.A. 2C:44-3(a).
                                                                            A-1675-18
                                      17
and (a)(9) (the need to deter defendant and others).          The court gave

aggravating factor nine heavy weight because the court considered defendant

"potentially . . . an extremely dangerous guy." Aggravating factor three was

found because if "someone has crossed you, there's going to be a very high risk

of commission of another offense."        Aggravating factor six was present

because of the extent and seriousness of his prior record. Although the drug

possession cases and witness tampering convictions were "not all that serious,"

the court noted the majority of defendant's twenties were spent in prison "on a

very, very serious violent crime conviction."

      The judge found no mitigating factors, rejecting defendant's assertion

that some applied.5 Defendant was convicted of a residential burglary in the

early morning hours, which itself posed the threat of serious harm. There was

no established defense or justification. His willingness to provide community

service was "inapposite" because the court noted anyone would do this to

avoid incarceration. He could not compensate for the emotional damage to the

5
   See N.J.S.A. 2C:44-1(b)(1)(conduct neither caused nor threatened serious
harm); (b)(2) (no contemplation conduct would cause or threaten serious
harm); (b)(4) (substantial grounds to excuse or justify defendant's conduct);
(b)(6)(compensation for the victim); (b)(8)(conduct resulting from
circumstances unlikely to recur); (b)(9)(character and attitude indicate
defendant unlikely to recommit); (b)(10)(defendant particularly likely to
respond affirmatively to probationary treatment); and (b)(11)(imprisonment
would entail excessive hardship).
                                                                        A-1675-18
                                     18
victim. His conduct was likely to reoccur. Defendant's record showed he was

not amenable to probation or parole, having violated both in the past. The

court did not find imprisonment would pose an excessive hardship. The court

concluded the aggravating factors outweighed the lack of mitigating factors.

      We find no abuse of discretion by the trial court in sentencing defendant.

The trial court followed the statutory guidelines. It considered defendant's

criminal history and explained why the public needed protection. The court

considered defendant's conviction for the crimes committed when he was

seventeen. The court observed defendant could be "ruthless," and "mean and

violent," and that an extended term was "necessary for . . . the protection of the

public."

      There was substantial evidence in the record to support the trial court's

findings of aggravating and mitigating factors and its application of an

extended term sentencing. Where a trial court has followed the sentencing

guidelines, and its findings of aggravating and mitigating factors are supported

by the record, we will only reverse if the sentence "shocks the judicial

conscience" in light of the particular facts of the case. State v. Roth, 95 N.J.

334, 365 (1984). That is not the case here.

      Affirmed.


                                                                           A-1675-18
                                      19